     Case 2:21-cv-00217-NT Document 1 Filed 08/04/21 Page 1 of 5                 PageID #: 1




                        THE UNITED
                            UNITED STATES
                                   STATES DISTRICT
                                           DISTRICT COURT
                                                    COURT
                           FOR THE DISTRICT
                                    DISTRICT OF MAINE
                                                 MAINE


JOHN G.
     G. BOUCHER,                               )
                                               )
            Plaintiff                          )
                                               )
v.                                             )            CIVIL ACTION NO._______
                                               )
HARTFORD LIFE AND ACCIDENT                     )
INSURANCE
INSURANCE CO.,
          CO                                   )
                                               )
            Defendant                          )

                                         COMPLAINT

                                       JURISDICTION

       1.   This Court has subject matter jurisdiction pursuant to 29 USC §1451(l) AND (2) (c)

            and other provisions of the Employee Retirement Income Security Act of 1974, as

            amended “ERISA”, 29 USC §1001.


                   IDENTITY
                   IDENTITY OF THE
                               THE PARTIES
                                   PARTIES AND
                                           AND FACTS
                                               FACTS OF THE
                                                        THE CASE
                                                            CASE

       2.   The Plaintiff, John G. Boucher, is a resident of Richmond, Maine.

       3.   The Defendant is Hartford Life and Accident Insurance Co., hereinafter, “The

            Hartford”. The Defendant is a subsidiary of The Hartford Financial Services Group,

            Inc.. The Hartford is a financial service and insurance company licensed in all 50 states

            and the District of Columbia. The Defendant is based in Hartford Connecticut.

       4.   In 2005 The Hartford issued a “welfare
                    The Hartford                   benefit plan providing group short-term
                                           welfare ben

            disability
            disability and
                       an long-term disability”, hereinafter “plan”
                                              ", hereinafter "plan" to
                                                                    to all
                                                                       all active
                                                                           active employees
                                                                                  employees of
                                                                                            of the
                                                                                               the
Case 2:21-cv-00217-NT Document 1 Filed 08/04/21 Page 2 of 5                 PageID #: 2




        Union Workers Benefits
                      B        Trust.. The Union Workers
                                       The Union Workers Benefits
                                                         Benefits Trust
                                                                  Trust covered
                                                                        covered all full and

        part-time members
                    mbers of
                          ofLLocal S6 of the International Association of Machinists
                                             International Association    Machinists and

        Aerospace Workerss (hereinafter Local S6) at Bath
                                                     Bath Iron
                                                          Iron Works
                                                               Works Corp.
                                                                     Corp. in Bath
                                                                              Bath Maine.
                                                                                   Maine

        The plan remained
        The plan remained in effect
                             effect in 2013.
                                       201

  5.    The plan is an employee benefit plan within the meaning of §1002(3) of the Employee's

        Retirement
        Retirement Income
                   Income Security Act of
                          Security Act of 1974,
                                          1974, as
                                                as amended,
                                                   amended, (“ERISA”)
                                                            ("ERISA") 29 USC
                                                                         USC §1002(3).
                                                                             §1002(3).

  6.    The Defendant, The
                       The Hartford,
                           Hartford is a plan administrator within the meaning of §3(16)(B)

        of ERISA.
           ERISA. The Hartford is the sole plan administrator of a long-term disability plan

        issued
        issued to all active
                      active employees
                             employees of the Union Workers Benefits trust covering
                                                                            overing employees
                                                                                    employees

        of the Bath Iron Works.

  7.    At all relevant times referenced in the complaint the
                                                           he Plaintiff was an active
                                                              Plaintiff was    active employee
                                                                                      employee

        of Bath
           Bath Iron
                Iron Works
                     Works Corp.
                           Corp. and a member of Local
                                                 L     S6.. Thus
                                                            Thus he was
                                                                    was covered by the
                                                                        covered by

        Union Workers Benefits Trust in 2013.
                                        20

  8.    As an
            n employee
              employee of Bath Iron Works Corp and the Union Workers Benefits Trust,, the

        Plaintiff was covered by The
                                 T Hartford long-term disability plan.

  9.    As the Plan Administrator, The
                                   T Hartford is a fiduciary within the meaning of §3

        (21)(A)
        (21)(A) of ERISA,
                   ERISA, 29 USC
                             USC §1002
                                 §1    (21)(A). The Disability insurance plan provides

        payment of disability
        payment    disability benefits
                              benefits if the employee
                                              employee becomes
                                                       becomes disabled
                                                               disabled from
                                                                        from work.
                                                                             work.

  10.   Mr. Boucher is a high school graduate. He started working att Bath
                                                                      Bath Iron Works
                                                                                Works Corp.
                                                                                      Corp.

        (BIW) in 1978. He worked primarily as a rrigger. This was very
                                                         This was very physical
                                                                       physical work.
                                                                                work. It

        involved
        involved heavy
                 heavy lifting,
                       lifting, climbing,
                                climbing, bending
                                          bending and standing
                                                      standing for long
                                                                   long periods
                                                                        periods of time.
                                                                                   time.




                                            2
Case 2:21-cv-00217-NT Document 1 Filed 08/04/21 Page 3 of 5                PageID #: 3




  11.
   1    Unfortunately Mr. Boucher
                          Boucher struggled with a number
                                  struggled with   number of physical
                                                             physical ailments
                                                                      ailments including

        p
        Psoriatic Arthritis
                   rthritis and Osteo-arthritis,
                                 steo arthritis Degenerative
                                                          ve Joint
                                                             Joint Disease, A-Fib
                                                                   Disease, A Fib and Diabetes
                                                                                      Diabetes

        Mellitis. He struggled
                     struggled with back and hip pain.
                               with back         pain.

  12.
   2    As a result of these
                       tee physical
                             physical ailments,, Mr.
                                                 Mr. Boucher was forced to leave work on
                                                     Boucher was

        August 13,
        August     2013. He was
               13,2013      was never
                                never able to return
                                              return to BIW.
                                                        BIW.

  13.
   3    After leaving work Mr. Boucher was paid short-term disability benefits. He then was `

        placed on Long-Term
        placed    Long Term Disability
                            Disability under The Hartford plan in August
                                                                  August of 2014.
                                                                         of2014.

  14.
   4    In August of 2016 on the second
                                 second anniversary
                                        anniversary of the award
                                                           award of Long-Term
                                                                    Long Term Disability
                                                                              Disability

        Benefits, the definition
                      definition of disability was changed from “own occupation” to “any
                                    disability w

        occupation”.
        occupation". The
                     The Hartford
                         Hartford continued
                                  continued to pay Long-Term Disability benefits.
                                            to pay                      benefits.

  15.
   5    In 2018
           2018 The
                The Hartford
                    Hartford sent Mr.
                                  Mr. Boucher
                                      Boucher for a medical evaluation with Peter Esponnette,
                                                                                  Esponnette

        M.D. The doctor determined that Mr. Boucher had a “sedentary”
        M.D..                                                         work capacity.
                                                          "sedentary" work capacity.

        However, the treating providers, Stephanie Gartner-Fanburg, M.D. and Roy Nakamura,

        M.D. both indicated
        M.D. both indicated that
                            that Mr.
                                 Mr. Boucher had no
                                     Boucher had no meaningful work capacity.
                                                    meaningful work capacity.

  16.   On
        On the basis of
           the basis of Dr.
                        Dr. Esponnette’s report The
                            Esponnette's report The Hartford
                                                    Hartford suspended
                                                             suspended Mr.
                                                                       Mr. Boucher’s
                                                                           Bouc      Long-
                                                                                     Long

        Term
        Term Disability
             Disability benefits as of July 9, 2018.

  17.
   7    Mr. Boucher
            Boucher filed an appeal
                             appeal on September
                                       September 4, 2018. A decision
                                                 4,2018.    decision on appeal was issued
                                                                        appeal was issued on

        October 25, 2018. The denial of benefits was upheld.

  18.
  1.    All
        A     administrative remedies have been exhausted.




                                            3
Case 2:21-cv-00217-NT Document 1 Filed 08/04/21 Page 4 of 5                      PageID #: 4




  19.
   9    At the time of the denial of benefits the medical
                                                  medical evidence
                                                          evidence confirmed
                                                                   confirmed that
                                                                             that Mr. Boucher

        struggled with swelling in his hands and feet. He could
        struggled with                                     ould not sit or stand very long.

  20.   Mr.
        Mr. Boucher
            Boucher was
                    was under
                        under active medical care with
                              active medical      with Stephanie
                                                       Stephanie Gartner-Fanberg,,M.D
                                                                                  M.D.... Dr.

        Gartner-Fanberg consistently
                           sistently indicated
                                     indicated that Mr. Boucher could not work at all.
                                                                      not work

  21.   Mr. Boucher
            Boucher was
                    was found totally disabled by the Social Security Administration.

  22.   Boucher is expected to remain totally disabled for the rest of his life.

  23.   His disability is nott attributable
                               attributable to military
                                               military service.
                                                        service.

  24.   The Plaintiff has exhausted the remedies available to him under the long-term disability

        plan.
        plan.

                                        COUNT I

  25.   The Plaintiff re-alleges and hereby incorporates by reference paragraphs numbers 1

        through
        through 233 as set forth
                           forth in the Complaint
                                        C plaint herein.
                                                  herein.

  26.   The Plaintiff is totally disabled within the meaning of the long-term disability plan.

  27.   The Defendant's
            D           denial of disability benefits to the Plaintiff violated his rights under the

        Plan.
        Plan.

  28.   THE HARTFORD breached its fiduciary duty to Mr. Boucher
                                                        Boucher and violated
                                                                    violated 29 USC
                                                                                USC

        §1002 et. al. (ERISA) by denying disability benefits and failing to conform the plan as

        written.
        written.

  29.   The Plaintiff, as a Plan Participant, is entitled to the following relief:

  WHEREFORE,
   HEREFORE Plaintiff demands that this Court:

        a.      Enforce the Plan
                              an as written;
                                    written;




                                               4
    Case 2:21-cv-00217-NT Document 1 Filed 08/04/21 Page 5 of 5                   PageID #: 5




             b.    Direct The
                           T Hartford to approve the Plaintiff's claim for benefits and to pay the
                   Plaintiff
                   Plaintiff such benefits;
                             such benefits;

             c.    Award Plaintiff attorney fees, expenses, pre-judgment interest and costs,
                                                                                          s and;

             d.    Award such other relief as the Court deems justt and proper.
                                                                        proper.

      DATED
      DATED AT
            AT Topsham,
               Topsham, Maine
                        Maine this
                              this 4th day of August
                                              August, 2021.
                                                        21


                                                   ___/s/
                                                       /s/ Kevin
                                                           Kevin M. Noonan
                                                                     Noonan___________
                                                                           -----
                                                   Kevin M. Noonan, Esq.
                                                   Attorney for Plaintiff
                                                   Attorney      Plaintiff
                                                   Maine
                                                   Maine Bar
                                                           Bar ID 3364
                                                                  3364


MCTEAGUE
     EAGUE , HIGBEE
               IGBEE , CASE ,
COHEN, WHITNEY
           HITNEY & TOKER
                        OKER , P.A.
Four Union Park - P.O.
                   P.O. Box
                         Box 5000
                               5
Topsham, ME 04086-5000
(207) 725-5581
e-mail: knoonan@mcteaguehigbee.com




                                               5
